DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11-13, 15 and 18 are rejected under 35 USC 102(a)(2) as being anticipated by Shido et al., US 2021/0073832 “Shido.”
Shido teaches the limitations of claims 1-5, 8, 11-15 and 18. In Shido see at least (underlined art text is for emphasis):
Regarding claim 11:  A method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer- readable media, the method comprising:
providing a machine learning architecture that is configured to evaluate expensiveness of items relative to each other, wherein the items are included in an item type category; 
[0005] In an information processing method according to one embodiment of the present disclosure, one or a plurality of processors included in an information processing device performs: obtaining first item information of a first item; performing sales evaluations for price ranges of the first item and obtaining evaluation information on the sales evaluations, the sales evaluations being performed based on sales information of second items matched with or similar to the first item, the second items being extracted by using the first item information from among items registered in an electronic commerce platform; and performing control to display the sales evaluation for the price ranges of the first item by using a plurality of regions identifiably on a screen, based on the evaluation information.
[0074] It should be noted that the evaluation module 238 may use various evaluation methods. For example, the evaluation module 238 may obtain a selling probability for a predetermined price by using machine learning; and may use various methods for calculating the selling probability.
receiving prices associated with the items included in the item type category; 
[0071] The extraction module 237 extracts, for the obtained image data, second items matched with or similar to the first item from among items which are registered in the electronic commerce platform, by using the first item information. The extraction module 237 uses a category, brand, condition, and the like as the first item information, thereby allowing improvement in the accuracy of similarities in the second items.
[0082] FIG. 6 is a view showing one example of the item data 234 according to the embodiment. In “SELLER ID,” a user ID of a selling user is included. In “ITEM NAME,” an item name is included. In “DESCRIPTION,” descriptions of the category, brand, size, and the like of an item are included. In “PRICE,” the sales price of the item is included. It should be noted that “ITEM NAME,” “DESCRIPTION,” and “PRICE” are included in listing information of the item and the listing information may include other information. In “CONDITION,” a condition at the time of listing the item is included. In “STATUS,” the status of transaction in electronic commerce is included. The status includes: “transaction in progress” indicating that transaction is currently being performed; “negotiation in progress” indicating that negotiation with a buying user is in progress; “sold” indicating that the item is sold; and the like. In “PURCHASER ID,” a user ID of a user who has purchased the item is included.
generating, using a price band determination model associated with the machine learning architecture, price bands based, at least in part, on the prices associated with the items, each of the price bands being associated with separate price range boundaries for the item type category; and 
[0043] Specifically, the evaluation information includes information that is obtained by classifying the prices of the second items, from the lowest to the highest, into a plurality of price ranges and evaluating sellability at multiple stages according to the price ranges. In this case, the display control module 137 makes the price ranges correspond to a plurality of consecutive regions and performs display control so as to make a boundary of each of the regions identifiable. For example, when sellability is different between a first price range from 1000 yen to 2000 yen and a second price range from 2000 yen to 3000 yen, the display control module 137 makes a boundary between a region corresponding to the first price range and a range corresponding to the second price range identifiable.
[0057] In addition, since the price range differs for each item and a sellable price range differs, the display control module 137 may adaptively change the size of each region according to evaluation information for each item and may change the lowest price and the highest price. This allows the user to be notified of an adaptive evaluation result according to an item.
assigning each of the items to one of the price bands.
[0044] In the above identifiable display, the price ranges for which the sellability of the item has been evaluated are identifiably displayed on the screen. Thus, a mechanism that facilitates appropriate pricing for an item to be listed for sale can be provided on the electronic commerce platform. By viewing this identifiable display, the user can easily grasp sellability with respect to pricing.
[0045] In addition, the display control module 137 may perform control to display, on the plurality of regions, an object movable over the plurality of regions (hereinafter, also referred to as a “moving object”). In this case, the display control module 137 may perform control to display, on the screen, an evaluation result for a price according to a position of the moving object. For example, when a slider including a plurality of regions is displayed as a display object, a knob moving on a bar of this slider corresponds to the moving object. In addition, when a pie chart is used as a display object, an object movable in a circumferential direction corresponds to the moving object.
[0046] The moving object is thus provided, so that the user can adaptively grasp sellability at a price corresponding to the position of the moving object while moving the moving object.
[0049] The listing module 136 executes processing for performing listing processing of the first item by using a price corresponding to the position of the moving object. For example, when a price corresponding to the position of the moving object is 2000 yen, the listing module 136 sets the price of the first item to 2000 yen by the user pressing a listing button which is displayed on the same screen; and proceeds with the listing processing.
Please note: Information from each second item is used to determine pricing bands and are by default associated with a pricing band.
35 USC 101 Subject Matter Eligibility: Sufficient disclosure regarding machine learning to add significantly more to the abstract idea.
Regarding claim 1: Rejection is based upon the disclosures applied to claim 11 and further upon Shido regarding system computing elements: [0061] FIG. 3 is a block diagram showing one example of the server 20 according to the embodiment. The server 20 includes: one or a plurality of processing devices (CPU) 210; one or a plurality of networks or other communication interfaces 220; a memory 230, and one or a plurality of communication buses 270 for interconnecting these components.
Regarding claims 2 and 12: Rejections are based upon the disclosures applied to claims 1, 11 and further upon Shido. Please see Figs. 7 and 9 for expensiveness indicators and supporting disclosures.
Regarding claims 3 and 13: Rejections are based upon the disclosures applied to claims 2, 12 and further upon Shido: Please see Figs. 14 and 15 for ranked sellability recommendations. 
Regarding claims 5 and 15: Rejections are based upon the disclosures applied to claims 4, 14 and further upon Shido: [0072] The evaluation module 238 performs sales evaluations for price ranges of the first item based on sales information of each of the second items. For example, the evaluation module 238 groups the second items similar to the first item into items being listed and items sold, and calculates the number of items for each of prices in each group.
Regarding claims 8 and 18: Rejections are based upon the disclosures applied to claims 1, 11 regarding price range determinations using machine  learning and further upon Shido regarding percentile calculations:
[0073] Next, the evaluation module 238 calculates the selling probabilities for predetermined prices by using the calculated number of items. Based on this probabilities, the evaluation module 238 evaluates, for example, a price range for 90 percent or higher sellability, as very sellable; a price range for the 60 or higher and less than 90 percent sellability, as easily sellable; a price range for the 40 or higher and less than 60 percent sellability, as possibly sellable; and a price range for the less than 40 percent sellability, as unsellable. The evaluation module 238 performs control to transmit evaluation information on the sales evaluation to another information processing device (for example, the user terminal 10). Please note: Sufficient disclosure pertaining to percentile model.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 USC 103 as being unpatentable over Shido, US 2021/0073832, in view of Widjaja et al., US 2005/0283389 “Widjaja.” 
Rejections are based upon the disclosures applied to claims 1 and 11 by Shido and further upon the combination of Shido-Widjaja. Although Shido discloses statistical methods for calculating pricing bands that may or may not be equal or substantially equal distributions, Widjaja on the other hand would have taught Shido such techniques.
In Widjaja see at least:
[Widjaja: 0060] Returning now to FIG. 7B, at process block 724, the rate presenter process 700 assigns a graphical characteristic to each of the computed pricing bands, such as a particular color, that will graphically differentiate for the consumer in an easily accessible manner which rates for the travel service are expensive, and which are not, relative to the rates for other dates proximate to the proposed dates of travel. FIG. 10 illustrates a table 1000 summarizing an example of applying colors to represent dynamic pricing bands in accordance with an embodiment of the present invention. In the illustrated example, the available rate plan data obtained from the cache is subdivided into five pricing bands, where the least expensive rate, L, is determined to be $150 and the most expensive rate, M, is $250, resulting in a total range, R, of $100. As shown, Band I, 1020A, uses the lightest shade of the color green for rates equal to the least expensive rate, L, of $150. Band II, 1020B, uses a medium shade of green for rates ranging from $151 to ($150+25), or $151 to $175. Band III, 1020C, uses a medium-dark shade of green for rates ranging from $176 to ($150+50), or $176 to $200. Band IV, 1020D, uses a dark shade of green for rates ranging from $201 to ($150+75), or $201 to $225. Please note: This meets inventor’s definition of transactional balancing.
[Widjaja: page 14 claim 87] … each of the limited number of pricing bands represents a substantially equal portion of the range of available rates.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Widjaja, which establish pricing bands that have equal or substantially equal price range boundaries, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Widjaja to the teachings of Shido would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 6, 7, 16 and 17 are rejected under 35 USC 103 as being unpatentable over Shido, US 2021/0073832, in view of Agustin et al., US 2021/0042663 “Agustin.” 
Rejections are based upon the disclosures applied to claims 1 and 11 by Shido and further upon the combination of Shido-Agustin. Although Shido discloses a) machine learning statistical analysis of pricing ranges which requires clustering item prices within separate price ranges, and b) item image analysis and item information provided by the listing seller, Shido does not expressly mention a group consisting of K-means clustering and Gaussian Mixture model. Agustin on the other hand would have taught Shido such techniques.
In Agustin see at least:
[Agustin: 0009] Described is a technique for predicting labels for images using data attribution and suggested categories. Techniques include receiving, at a suggestion discriminator, client-provided data such as image data corresponding to an image of an object. The image may be appended to information related to the object such as product data describing the properties or characteristics of the object, the object's location data (e.g., indicating where the object is sold), and other object-specific data. The object-specific data may be retrieved from various product catalogs that may be managed by a retailer. The object-specific data may also be retrieved from image catalogs, image databases, and/or search engine databases that may be managed by a search engine provider or a database management service provider. The object-specific data may also be directed provided by a user via client devices, image capture devices, and/or other such devices for providing image data.
[Agustin: 0017] The supplemental information may provide object-specific data, which can include information about properties and characteristics of the object 202. In one example, the object-specific data can include the product price, color, style, brand, gender, type, size, material, and/or so forth. One or more features may derive from the object-specific data of the object 202. In some aspects, one or more features of the object 202 may be the same or similar to features of other objects even if the other objects are associated with different object-specific data. For example, the object 202 comprises a shoe. The object-specific data of the shoe may be the shoe's price, color, style, brand, gender, type, size, material, and/or so forth. Features such as “water-resistance” may be derived based on the material (e.g., rubber) of the shoe. A different type of shoe such as boots (in a different image) or even a different type of object such as a raincoat may be associated with a different set of object-specific data. Even if object-specific data of the second shoe such as the material (e.g., suede) is different, the second shoe may still include the same features that are associated with the first shoe in the image 200 such as “water resistance.” In some instances, the object-specific data of an object and its features may overlap. For example, the object-specific data of the shoe in FIG. 2 may be associated with a specific price. The features may include a price range. Accordingly, if the price of the shoe is $100.00 as indicated by the SKU 204 and the feature is a price range of $200.00 and under, then the price of the shoe falls within the price range.
[Agustin: 0042] The model training module 324 may use feature engineering to pinpoint features in the training data 320. Accordingly, feature engineering may be used by the model training module 324 to figure out the significant properties and relationships of the input datasets that aid a model to distinguish between different classes of data. The model training module 324 may perform outlier detection analysis, feature composition analysis, and feature relevance analysis during feature engineering. In the outlier detection analysis, the model training module 324 may detect outlier features for exclusion from use in the generation of a machine learning model. Individual features may also be weighted such that outlier features may have less impact on training a machine learning model. In various embodiments, the outlier detection analysis may be performed using a clustering algorithm, such as a k-means algorithm, a Gaussian mixture algorithm, a bisecting k-means algorithm, a streaming k-means algorithm, or another outlier detection algorithm.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Agustin, which utilize a clustering model selected from a group including K-means and Gaussian mixture algorithm, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Agustin to the teachings of Shido would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 9, 10, 19 and 20 are rejected under 35 USC 103 as being unpatentable over Shido, US 2021/0073832, in view of Giacchetti et al., US 2003/0120534 “Giacchetti.” 
Regarding claims 9 and 19 and aspects of claims 10 and 20: Rejections are based upon the disclosures applied to claims 1 and 11 by Shido and further upon the combination of Shido-Giacchetti. Although Shido discloses pricing tendencies and a machine learning architecture that ranks sellability, Shido does not expressly mention machine learning configured to generate a price affinity prediction for users. Giacchetti on the other hand would have taught Shido such techniques.
In Giacchetti see at least:
[Giacchetti: 0031] FIG. 3 is an example of results provided to a consumer by a cosmetic service consistent with the present invention. Results 300 may include three columns: cosmetic product 302, indicating specific cosmetic products and possibly including the product name, type, and/or brand along with graphical representations of the products; price 304, indicating a sale price associated with the specific cosmetic products; and affinity index 306, indicating a predicted compatibility level of each cosmetic product with the consumer. The presentation may vary within the scope of the invention. For example, the products may be presented with or without cosmetic product images, pricing information may be omitted, and the form of the affinity index may vary.
[Giacchetti: 0032] FIG. 3 illustrates results 300 for three cosmetic products, 308, 310, and 312. In this example, cosmetic products 308, 310, and 312 may each be different types of moisturizing lotion from brands which may or may not be the same. Cosmetic products 308, 310, and 312 also each have a price and affinity index (e.g., predicted level of compatibility) associated with it. Specifically, product 308 has a price of $39.95 and an affinity index of 80.5. Product 310 has a price of $43.99 and an affinity index of 75.0. Product 312 has a price of $34.99 and an affinity index of 68.3.
[Giacchetti: 0034] The products may be presented in order of descending affinity indices, as reflected in FIG. 3, so that the product (308) with the highest affinity index is listed first, the product (310) with the second highest affinity index is listed second, and so on. A cosmetic product with an affinity index that is greater than the affinity index of another cosmetic product is predicted to be more compatible to the consumer than the other product. As such, cosmetic product 308 is predicted to be more compatible to a consumer than cosmetic product 312. Products may be listed based on other criteria as well, such as ascending price (listing less expensive products first), the consumer's brand preferences, accessibility of products, personal reaction to ingredients, ethical guidelines (e.g., I want a product never tested on animals), country of manufacture, whether product is natural, whether the product is proven effective, whether the product is sold over the counter, or any other criteria that a consumer may wish to consider when making a purchase. The criteria may be automatically chosen or it may be chosen at least in part by the consumer.
[Giacchetti: 0071] The ranks in rank column 902 indicate a numerical order of the relative compatibility of the cosmetic products. Alternatively, cosmetic products may also be ranked at least partially dependent on price.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Giacchetti, which generate a ranked price/affinity prediction table for display to a user, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Giacchetti to the teachings of Shido would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 10 and 20: Given that Shido-Giacchetti rank pricing brand sellability and that the affinity index can be ranked based upon item price, it would have been obvious to one of ordinary skill in the art before the effective filing date to rank pricing bands associated with each item. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0270398 (Landau et al.) IDS filed January 13, 2022 “Product Affinity Engine and Method,” discloses: [0066] One type of affinity is a customer "price affinity" which is a customer's tendency to purchase products from a category within a certain price range. In order to improve the efficiency of the process of online retailing, the affinity engine assigns each product to a price band (e.g., low, medium, and high) and then recommends to the customer products falling within their apparent preferred price band. In some embodiments, a list of recommended products is presented that is ordered in an ordering reflecting the price affinity to a buyer in that segment. In other embodiments, a price sensitivity threshold for a customer or segment of customers is determined, and products recommended to the customer are limited to those falling within the price sensitivity threshold. Rules relating to price affinity calculations and associated outputs of the affinity engine can be developed and incorporated into the workings of the affinity-based e-commerce systems and methods herein. The system can monitor, store and analyze purchase behavior that includes a product SKU number and SKU price, a maximum product item price, its average selling price, and a price standard deviation. The standard deviation can be set to be used only if a number of data points (e.g., greater than 10) have been collected for statistical reliability. In some embodiments, the affinity engine keeps track of the price of buyers' purchases relative to other items within the same product segment.
Further evaluation based upon the claims under examination ruled Landau out for failing to fairly and reasonably teach subject matter necessary to combine with/replace Shido.
US 2014/0289071 (Fox et al.) “Automatic Product Groupings for Merchandising,” discloses: [0040] The merchandising service 125 (FIG. 1) can suggest appropriately priced items even when there is no available purchase or browsing data, as a non-limiting example, for the customer for the given product category. For example, consider a customer that is just beginning to shop for a Blu-ray disc player. The purchase history service 123 (FIG. 1) would initially not have any useful data about this customer's price preference for Blu-ray disc players to review. But, by reviewing the customer's purchase history for electronics in general, the purchase history service 123 (FIG. 1) can determine that the customer generally buys from the lowest price band in electronics and therefore conclude that the customer will be most interested in low price Blu-ray disc players. Accordingly, the merchandising service 125 (FIG. 1) can target its merchandising as such to the customer. Therefore, by using automated price cluster data in combination with a customer's recent purchase history data, a likely price range for future purchases may be predicted in order to improve automated merchandizing and recommendations for the customer.
Search strategies revealed Fox. Further evaluation based upon the claims under examination ruled Fox out for failing to fairly and reasonably teach subject matter necessary to combine with/replace Shido.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        November 18, 2022